N E W SR E L E A S E TALISMAN ENERGY REPORTS $4.3 BILLION IN CASH FLOW FOR 2007 GENERATES RECORD $2.1 BILLION IN EARNINGS CALGARY, Alberta, February 28, 2008 – Talisman Energy Inc. reported its operating and financial results for 2007. · Cash flow1for the year was $4.3 billion, down 9% from a year ago, with the drop largely due to asset sales. Cash flow from continuing operations was unchanged at $4.2 billion. · Net income was a record $2.1 billion, up 4% from a year earlier, with a significant contribution from gains on asset sales. · Production averaged 452,000 boe/d, down 7% from 2006. Talisman sold non-core assets producing approximately 28,000 boe/d in 2007, with a total of 57,000 boe/d sold over two years. · The Company repurchased 46 million shares at a cost of $951 million. · Net debt1 at year end was $4.3 billion, down from $4.5 billion a year earlier. · Talisman replaced 102% of production with proved reserves (excluding net acquisitions and dispositions). · At year end, the Company completed the sale of its Brae assets in the North Sea and acquired a small interest in the Tangguh LNG project in Indonesia. “2007 was a year of contrasts for Talisman,” said John Manzoni, President & CEO. “We are very encouraged by two exploration discoveries late in the year, higher oil prices contributed to very high North Sea netbacks and we again replaced more than 100% of proved reserves. On the other hand, we suffered a number of project delays, mainly in the North Sea, natural gas prices were lower and the Canadian dollar strength offset most of the oil price increase for us.As a result of the project delays, production was lower than our expectations at the start of the year.However, we are taking steps to strengthen our project management, which I am confident will improve delivery going forward. “Our headline numbers were affected by asset sales last year. However, net of sales, cash flow from continuing operations was unchanged and production was down by less than 2% despite project delays. I am encouraged by our exploration success in 2007, which resulted in discoveries in the North Sea and Vietnam. We will follow up these discoveries with appraisal and development activity this year.
